Citation Nr: 1135238	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  03-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to exposure to Chemical Agent Resistance Coating (CARC), pyrodostigmine bromide (PB), insect poisons (organophosphates, carbamates, etc...), and/or potential low levels of sarin.

2.  Entitlement to service connection for memory loss, to include as due to exposure to CARC, PB, insect poisons (organophosphates, carbamates, etc...), and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

3.  Entitlement to service connection for sinusitis, to include as due to exposure to CARC, PB, insect poisons (organophosphates, carbamates, etc...), and/or potential low levels of sarin.

4.  Entitlement to service connection for numbness of the hands and fingers, to include as due to exposure to CARC, PB, insect poisons (organophosphates, carbamates, etc...), and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

5.  Entitlement to service connection for multiple joint pain (to include left elbow, bilateral hip, cervical spine, lumbar spine, right shoulder, right elbow and right ankle), to include as secondary to right and left knee disabilities, as well as due to exposure to CARC, PB, insect poisons (organophosphates, carbamates, etc...), and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from November 1975 to February 1976, from October 1990 to August 1991, and from June 1992 to September 1993, to include service in Southwest Asia during the Persian Gulf War.  He also served on active duty for training at various times; however, the dates of this service have not been verified.

This matter came to the Board of Veterans' Appeals (Board) from November 2001, September 2003, and August 2004 rating decisions of the RO, which denied entitlement to the benefits enumerated above.  The Board remanded the numbness, left elbow/bilateral hip, cervical spine, and lumbar spine claims in January 2006 and the pulmonary, memory loss, and sinusitis claims in January 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible with regard to the left elbow/bilateral hip, cervical spine, lumbar spine, pulmonary, memory loss, and sinusitis claims.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided with VCAA notice in March 2010 and the Veteran underwent VA examinations in March 2006 with regard to the left elbow/bilateral hip claim, August 2006 with regard to the cervical and lumbar spine claims and in May 2010 with regard to the pulmonary, memory loss, and sinusitis claims.  

The September 2003 and August 2004 rating decisions also denied service connection for left shoulder, right knee, and left ankle disabilities, but these benefits were subsequently granted by rating decision in September 2006.  The issues of service connection for left shoulder, right knee, and left ankle disabilities are therefore no longer in appellate status. 

A July 2009 rating decision of the RO denied service connection for right shoulder, right elbow, and right ankle pain.  In January 2010, a Notice of Disagreement was received with regard to these issues.  However, the Board notes that these issues were already part of the appeal.  In the 2006 Remand, the Board generally characterized the claim as one for multiple joint pain, but then discussed the joints that the Veteran had complaints of as of that date.  In September 2006, in the supplemental statement of the case, the RO recharacterized the general claim, noting that the Board had referenced specific joints.  This was not, however, intended to limit the Veteran's general joint pain claim in any way, and the Board has retained the original issue as described above.

In June 2005, the Veteran testified at a hearing before the undersigned, which took place via video teleconference.  The Veteran waived his right to initial RO consideration of the new evidence submitted at his hearing.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2006 remand, the RO was instructed to schedule the Veteran for a VA examination to, in part, determine whether any complaints of numbness of the hands and fingers is representative of an undiagnosed illness.  The Veteran underwent a peripheral nerves VA examination in March 2006.  The examiner diagnosed subjective numbness of the fingers.  The examiner stated that sensory examination was normal and the numbness could be secondary to vitamin B12 deficiency or exposures to chemicals during the Gulf War.  The examiner opined that numbness is at least as likely as not secondary to Gulf War exposure.  The Veteran underwent a Gulf War examination in March 2006.  The examiner diagnosed numbness of the fingers and vitamin B12 deficiency.  The examiner opined that numbness is less likely than not due to Gulf War exposure.  The March 2006 VA examination reports do not address whether the Veteran's numbness of the hands and fingers is representative of an undiagnosed illness.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, a new VA examination to reconcile the conflicting opinions is now necessary.

The January 2006 remand also instructed the RO to schedule the Veteran for a VA examination to, in part, determine whether any of the Veteran's complaints of joint pain were related to service or representative of an undiagnosed illness.  The Veteran underwent a joints VA examination in March 2006.  The examiner either concluded that several joints were normal or conclusively stated they were not related to service, without really addressing or discussing the undiagnosed illness aspect of the Veteran's claim.  In fact, the undiagnosed illness aspect of the Veteran's claims has been largely overlooked by the RO, as well, since the latest supplemental statement of the case dated in May 2011 denied several claims on the basis that no disability is shown.  Inherent in an undiagnosed illness claim is the fact that no disability is diagnosed.

The Veteran has service-connected right and left knee disabilities.  The March 2006 peripheral nerves VA examination report reflects that the examiner diagnosed hip pain which could be secondary to knee pain, however the examination report does not address whether the hip pain is caused or aggravated by any service-connected right and left knee disabilities.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board believes that a VA examination with opinion with regard to the bilateral hip disability is necessary to comply with 38 C.F.R. § 3.159(c)(4).

In October 2010, the Veteran stated that he has received treatment at the Tampa, Florida VA medical center (VAMC) since returning from service.  The most recent Tampa VAMC treatment records in the claims file are from 2006.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").

With regard to the numbness, left elbow/bilateral hip, cervical spine, and lumbar spine issues, the last supplemental statement of the case (SSOC) was provided to the Veteran in September 2006.  Thereafter, additional evidence, including articles submitted by the Veteran, were obtained by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a SSOC.  38 C.F.R. § 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to transfer of the file to the Board.  Cf. 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Tampa VAMC dated from 2006.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  After obtaining the foregoing treatment records, the RO must schedule appropriate VA medical examinations, to include Persian Gulf protocol examination(s), to: 

(a) determine whether the Veteran suffers from disability manifested by numbness of the hands and fingers and/or joint pain;

(b) determine whether any current disability diagnosed is as likely as not related to the Veteran's military service; and 

(c) determine whether any current complaints of numbness of the hands and fingers and/or joint pain are representative of an undiagnosed illness.  

With respect to any diagnosed bilateral hip disabilities, the examiner should opine:

(a) whether any such bilateral hip disability is at least as likely as not related to the Veteran's service-connected right and left knee disabilities.  If not;

(b) whether any such bilateral hip disability is aggravated by the Veteran's service-connected right and left knee disabilities;

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The examiner should address the findings of the March 2006 VA examinations.  The examination report should indicate whether the claims file was reviewed.

3.  After the development has been completed, adjudicate the claims on appeal.  In doing so, the RO must consider the Persian Gulf/undiagnosed illness aspect of the Veteran's claims.

The RO must also consider all evidence received since the most recent SSOCs.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


